Title: To Alexander Hamilton from Francisco de Miranda, [5 April 1791]
From: Miranda, Francisco de
To: Hamilton, Alexander


[London, April 5, 1791]
mon Cher Tresorier Genèral.
Ayez la bonté d’agreer mes Complimens, et mes Respects, dans I’ocasion du depart de notre mutuel ami le Col: Smith, qui a passé quelques Semaines dans cette Capitalle ici: qui m’a fait l’amitié de passer bien des moments ensamble; et a qui, J’ai êu le plaisir de voire parffaitement acueilir par tout le monde qui l’a connue antèrieurement, et vue dans l’ocasion actuelle.
Il pourrá vous dire l’etrange Sistheme Politique que l’Angleterre poursuit actuellement &c. et je peut vous assurer que vos Plans des finances; de Banc-nationalle; des colection des Taxes &c. non seulement ont merité l’admiration des gens de la plus grande consideration ici; mais ills ont donné aussi la plus haute idée du Nouveaux Gouvernement, qui se conduit a cet egard, par des principes d’honeur, et de dignité tres peu comuns dans les gouvernemens modernes! Je vous en felicite de tout mon Cœur, en atandant que les progres Repides des vos institucions produisent une prosperité general dans ce Pais-fortuné, et votre bonheur eternel qui est le prix immancable!

Portez-vous bien toujours, donnez moi des vos nouvelles (si vos ocupations vous le permetent), et croiez moi sincerement
Le votre,
F. de Miranda.
à Londres ce 5. Avril. 1791.
The Rig: Hon: Alexander Hamilton.
